Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00087-CV

                               IN THE INTEREST OF I.A.P., a Child

                     From the 81st Judicial District Court, Atascosa County, Texas
                                    Trial Court No. 03010049CVA
                               Honorable Joe Vickers, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by April 12, 2019. Neither the brief nor a motion for

extension of time was filed. By order dated April 17, 2019, appellant was ordered to show cause

in writing by May 2, 2019, why this appeal should not be dismissed for want of prosecution. TEX.

R. APP. P. 38.8(a). Appellant did not respond to this court’s order. Because appellant failed to

timely file a brief in this appeal, this appeal is dismissed for want of prosecution. See id.

                                                    PER CURIAM